Citation Nr: 0001752	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  99-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.     

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1971.

This matter came before the Board of Veterans' Appeals (BVA) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in No. Little Rock, Arkansas, which 
granted service connection for posttraumatic stress disorder 
and assigned 30 percent disability rating, and denied a claim 
for a total rating based on individual unemployability.


REMAND

In his formal substantive statement on appeal (VA Form 9) 
dated in August 1999, the veteran indicated that he wanted a 
personal hearing at the RO before a member of the BVA.  The 
veteran's request for a personal a hearing before the BVA was 
subsequently acknowledged by the RO in a letter dated later 
in August 1999.  He was then told that his name had been 
included on the list of persons wishing to appear before the 
BVA at the RO.  He was further given the option to have a 
hearing before a BVA in Washington, to withdraw his request 
for a hearing, or to have a hearing at the RO before RO 
personnel.  No response was received from the veteran or his 
representative specifically pertaining to his request for a 
personal hearing before BVA.

The veteran's appeal has been certified to the BVA for 
disposition, but a hearing before a member of the BVA 
traveling to the RO has not been scheduled.  Notations made 
on the Certification Worksheet suggest that the hearing 
before BVA was not scheduled based on a letter from the 
veteran's representative asking that the case be certified to 
BVA for a de novo review.  

An appellant may withdraw a request for a hearing before BVA 
at any time before the date of the hearing.  However, a 
request for such a hearing may not be withdrawn by an 
appellant's representative without the consent of the 
appellant. See 38 C.F.R. § 20.702 (1999).

There is no communication from the veteran's representative 
withdrawing the request for a hearing nor there is any 
documentation from the veteran reflecting that he has 
consented to the withdrawal of the hearing request that he 
made in August 1999.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

Unless the request for a BVA travel 
hearing is specifically withdrawn in 
accordance with the regulations, the RO 
should schedule the veteran for a hearing 
to be conducted by the next member of the 
BVA traveling to the RO.  The RO should 
then notify the veteran of the date, time 
and place of such a hearing by letter 
mailed to his current address of record.

Thereafter, the case should be returned to the BVA, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



